UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4589
JOSE LOUIS CARDOSA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                            (CR-99-89-F)

                      Submitted: August 31, 2001

                      Decided: September 28, 2001

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Geoffrey Wuensch Hosford, HOSFORD & HOSFORD, Wilmington,
North Carolina, for Appellant. Mary Jude Darrow, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CARDOSA
                              OPINION

PER CURIAM:

   Jose Louis Cardosa appeals the sentence imposed by the district
court following his guilty plea to conspiracy to distribute and possess
with intent to distribute cocaine and marijuana in violation of 21
U.S.C.A. §§ 841(a)(1), 846 (West 1999). Counsel has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Cardosa
has filed a pro se supplemental brief. Finding no reversible error, we
affirm.

   On appeal, Cardosa claims his guilty plea was not knowing and
voluntary and that his waiver of appellate rights is therefore not bind-
ing. Cardosa further claims the district court erred in determining the
amount of drugs for which he was responsible at sentencing and in
its application of the Sentencing Guidelines. A review of Cardosa’s
Fed. R. Crim. P. 11 plea hearing shows Cardosa knowingly and vol-
untarily waived his right to appeal. Because Cardosa waived his right
to appeal, his challenge to the district court’s application of the Sen-
tencing Guidelines is waived. United States v. Wiggins, 905 F.2d 51,
53 (4th Cir. 1990). Moreover, because Cardosa entered into an unam-
biguous stipulation regarding the quantity of drugs for which he was
responsible, he has waived his right to appeal that issue. United States
v. Williams, 29 F.3d 172, 174-75 (4th Cir. 1994).

   Cardosa next contends his trial counsel was ineffective. Claims of
ineffective assistance of counsel are generally not cognizable on
direct appeal. United States v. King, 119 F.3d 290, 295 (4th Cir.
1997). To allow for adequate development of the record, claims of
ineffective assistance of counsel must ordinarily be pursued in a 28
U.S.C.A. § 2255 (West Supp. 2000) motion. United States v. Hoyle,
33 F.3d 415, 418 (4th Cir. 1994). An exception to this general rule
obtains when the record conclusively establishes ineffective assis-
tance of counsel. King, 119 F.3d at 295. A review of the record does
not conclusively establish ineffective assistance of counsel, and Car-
dosa’s ineffective assistance claims are therefore not cognizable in
this direct appeal.

  Cardosa also contends the district court erred when determining his
sentence after revocation of his supervised release. At the time of his
                      UNITED STATES v. CARDOSA                       3
arrest for the instant offense, Cardosa was on supervised release fol-
lowing a twenty-four month sentence for conspiracy to possess with
intent to distribute marijuana. Cardosa was convicted and sentenced
for that crime in Florida. The District Court for the Middle District
of Florida revoked his supervised release following his sentencing for
the current conspiracy. Because Cardosa’s supervised release was
revoked by a Florida district court, this court has no jurisdiction to
consider an appeal from that decision. See 28 U.S.C. § 1294 (1994).

   Cardosa raises several other claims in his pro se supplemental
brief, including claims based on double jeopardy and Apprendi v. New
Jersey, 530 U.S. 466 (2000). A review of the record shows these
claims to be without merit.

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Cardosa’s sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes such a petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                          AFFIRMED